In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00066-CR



       ROBERT ROY SAURENMANN, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41232-A




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       Robert Roy Saurenmann, appellant, has filed with this Court a motion to dismiss his

appeal. The motion was signed by both Saurenmann and his counsel in compliance with Rule

42.2(a) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized

by Rule 42.2(a), we grant the motion. See id.

       Accordingly, we dismiss the appeal. At the request of appellant, we simultaneously issue

the mandate.




                                            Bailey C. Moseley
                                            Justice


Date Submitted:       July 24, 2013
Date Decided:         July 25, 2013

Do Not Publish




                                                2